Title: To George Washington from Major John Clark, Jr., 30 December 1777
From: Clark, John Jr.
To: Washington, George



sir
Mr Lewis’s [Newtown, Pa.] 30th December 1777, 5 o Clock A.M.

The Spy mentioned in my Letter of Day before Yesterday, returned last Night, and informs me the Enemy are all over the Schuylkill except

a Guard at the middle Ferry, they have taken up their Bridge at Grays, & say, that so soon as they’ve haul’d their Wood from this side, they will take up that at middle Ferry also, & continue Boats for the benefit of the Market People, I must now inform you that there are a set of Gentry that infest the public Roads between this, & Schuylkill & call themselves “Volunteers” they are under no authority, & pay no respect to persons having passes or not, & indeed, are no better than as many highway Robbers, & unless they are speedily removed will make many Enemies of those, who are now our Friends, a Mr Saunders in particular has abused me, & prevented my Spies at different times from going in, when they have produced my passes, & told them I had no right to grant ’em, & spoke so disrespectfully of me, that had I cau’t him I shou’d have made an example of him, I am told he acts a Light Dragoon for Genl Potter, these people rob, steal, & plunder persons without distinction, & lay it on the Army, & ’tis believed they’ve Orders for so doing, nay they threaten the lives of the Inhabitants if they go to complain, in short it gives me pain to trouble your delicacy with this account, but ’tis my duty.
I herewith send you the last News-papers as there is nothing very material in them, will thank you to return them to me by the bearer.
I must now remind you of your last words to me, as the Armies are both gone into Winter quarters I presume nothing further will be wanting in my department—therefore beg your permission to visit Mrs Clark & prepare some necessaries for myself—which I am in great want off.
I will also be much obliged to you for a Letter to the President & Congress with such Character as you may think I deserve, I care not how short—& another of the same kind not endorsed, the bearer will bring them to me—so soon as he returns I shall set off—If your Excellency has any Commands to York or Lancaster I shall be happy to obey them—and beg leave to assure you that in whatever state of life I may be hereafter fixed ’twill allways ad to my felicity to serve you—I am with compliments & best wishes for your happiness here and hereafter—Your Excellency’s Most Obedt, and Most devoted Hble servt

Jno: Clark Junr

